                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 EASTERN DISTRICT OF CALIFORNIA

                                  6

                                  7     FADI G. HADDAD                                      Case No. 16-cv-01700-WHO
                                                       Plaintiff,
                                  8
                                                                                            ORDER RE EX PARTE REQUEST
                                                v.
                                  9
                                                                                            Re: Dkt. No. 118
                                 10     SMG LONG TERM DISABILITY PLAN,
                                        AND HARTFORD LIFE AND ACCIDENT
                                 11     INSURANCE COMPANY,
                                                       Defendants.
                                 12
Eastern District of California
United States District Court




                                 13          According to the parties’ stipulation filed on April 30, 2021, the parties settled one of the

                                 14   two remaining issues in this case regarding pre-disability monthly earnings (“PDE”). Dkt. No.

                                 15   114. In reliance on that stipulation, I continued the briefing and hearing date on the remaining

                                 16   issue in this case, regarding prejudgment interest.

                                 17          Because the PDE issue was settled, Hartford did not file any information regarding that

                                 18   issue in its May 7, 2021 submission to the Court (that otherwise would have been necessary under

                                 19   the Court’s February 17, 2021 Civil Minute Order, Dkt. No. 103). The parties, apparently, have a

                                 20   dispute over whether that was appropriate. As such, Hartford filed an Ex Parte request seeking a

                                 21   status conference to resolve the issue in advance of the June 15, 2021 conference where the claim

                                 22   for prejudgment interest will be resolved. Dkt. No. 118.

                                 23          Plaintiff’s counsel opposes, seeing no need to have an interim status conference before the

                                 24   June 15, 2021 conference. Dkt. No. 120.

                                 25          Considering both sides’ submissions, I direct as follows:

                                 26          In light of the parties’ settlement of the PDE issue, Hartford is excused from submitting

                                 27   information regarding that issue as otherwise required by the February Civil Minute Order. By

                                 28   May 25, 2021, Hartford shall provide plaintiff with the release covering the PDE issue. Plaintiff
                                  1   shall execute that release on or before May 28, 2021, unless plaintiff has a good faith basis for

                                  2   objecting to the release. Any such good faith objection shall be submitted to this Court for

                                  3   resolution by June 8, 2021. That objection will be resolved along with the remaining prejudgment

                                  4   interest issue.

                                  5           IT IS SO ORDERED.

                                  6   Dated: May 24, 2021

                                  7
                                                                                                   William H. Orrick
                                  8                                                                United States District Judge
                                  9

                                 10

                                 11

                                 12
Eastern District of California
United States District Court




                                 13

                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28
                                                                                        2
